DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 08/10/2022 has been entered. Claims 1-9 are still pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INOUE MASAHIRO JP2007181271A

Regarding claim 4, INOUE MASAHIRO discloses
A power source system comprising: a power source (Item 16) mounted in a vehicle; a drive motor (Item 10); and
and one or more processors that execute computer-executable instructions stored in a memory (ROM), wherein the one or more processors execute the computer-executable instructions to repeatedly cause the power source system to:

    PNG
    media_image1.png
    235
    1510
    media_image1.png
    Greyscale


sense a sloped road; and control at least torque of the drive motor, in a case that a high output demand (When the set value T2 is increased) is made to the drive motor when the vehicle is travelling on a downhill road and implement a torque of the drive motor to limit the torque to be lower than a maximum torque output by the drive motor, make a detection, after a period (When the flowchart is executed from previous time) in which the high output demand was made while the vehicle was travelling downhill (In step S104, the vehicle is travelling downhill), that the high output demand is no longer being made or that the vehicle is no longer traveling downhill (Step105 is performed when the road surface gradient is not a downward gradient), and suspend the torque limitation in response to the detection. (It should be noted that the flowchart in Fig. 5 is executed every predetermined time. In step S101, a signal reading process happened which is a detection part. In step S102, if the gradient is not downward gradient, then in step S105, the torque limitation is canceled)  


    PNG
    media_image2.png
    168
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    1483
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    380
    1473
    media_image4.png
    Greyscale

Regarding claim 5, INOUE MASAHIRO discloses
, wherein the one or more processors (Item 42) cause the power source system to: limit a gradient of an output of the drive motor over an interval during which the torque is limited.

    PNG
    media_image5.png
    232
    1494
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    119
    975
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    168
    975
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA JP2003197228A.
Regarding claim 1, ISHIKAWA discloses
 A power source system (See Fig. 2) comprising: a power source (Item 1) mounted in a vehicle (Item A1) (See para 0013); 
a drive motor (Item 9); 
a thermometer (A temperature sensor) configured to measure a temperature of the power source; and 
 and one or more processors (Item 12) that execute computer-executable instructions stored in a memory (RAM or ROM), wherein the one or more processors execute the computer-executable instructions to repeatedly cause the power source system to: 

    PNG
    media_image7.png
    221
    1514
    media_image7.png
    Greyscale

control at least torque of the drive motor, in a case that a demand for high output (Acceleration request) is made to the drive motor and the temperature of the power source is less than or equal to a prescribed temperature (low temperature K3), 

    PNG
    media_image8.png
    76
    999
    media_image8.png
    Greyscale

 implement a torque limitation of the drive motor to limit the torque to be lower than a maximum torque output by the drive motor (It should be noted that torque restriction is performed by lowering the maximum torque when the temperature of the fuel cell is less than or equal to a predetermined temperature (low temperature K3),  make a detection, after a period in which the demand for high output was made while the temperature of the power source was less than the prescribed temperature, that the demand for high output is no longer being made to the drive motor or that the temperature of the power source is greater than or equal to the prescribed temperature, and 2suspend  the torque limitation in response to the detection.

    PNG
    media_image9.png
    521
    975
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    523
    975
    media_image10.png
    Greyscale

ISHIKAWA does not teach “make a detection, after a period in which the demand for high output was made while the temperature of the power source was less than the prescribed temperature, that the demand for high output is no longer being made to the drive motor or that the temperature of the power source is greater than or equal to the prescribed temperature, and suspend the torque limitation in response to the detection. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to suspend the torque limitation when the temperature of the power source is greater than the prescribed temperature. It should be noted that torque restriction is performed by lowering the maximum torque only when the temperature of the fuel cell is less than or equal to a predetermined temperature (low temperature K1), and it would have been obvious for POSITA that when the temperature of the fuel cell is equal to or higher than a predetermined temperature (high temperature K3), there is no need to perform the torque restriction. 

ISHIKAWA discloses a temperature sensor but not a thermometer. However, it is notoriously well-known within the art to use a thermometer as a temperature detector to measure the temperature.


Regarding claim 3, ISHIKAWA discloses, wherein at least the demand for high output made to the drive motor is sensed based on a throttle opening degree (The acceleration) of the vehicle.

    PNG
    media_image11.png
    115
    1472
    media_image11.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA JP2003197228A in a view of INOUE MASAHIRO JP2007181271A.

Regarding claim 2, ISHIKAWA does not teach but INOUE teaches the one or more processors (Item 42) cause the power source system to: limit a gradient of an output of the drive motor over an interval during which the torque is limited.

    PNG
    media_image5.png
    232
    1494
    media_image5.png
    Greyscale


    PNG
    media_image12.png
    117
    957
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    262
    1522
    media_image13.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit a gradient over an interval during which the torque is limited as taught by INOUE in ISHIKAWA’s teachings to suppress the overheating of the inverter. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over INOUE MASAHIRO JP2007181271A in a view of ISHIKAWA JP2003197228A.

Regarding claim 6, INOUE MASAHIRO does not disclose but ISHIKAWA discloses
, wherein at least the demand for high output made to the drive motor (Item 9) is sensed based on a throttle opening degree (The acceleration) of the vehicle (See para 0013).

    PNG
    media_image14.png
    76
    975
    media_image14.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a throttle opening degree of the vehicle to denote the acceleration as taught by ISHIKAWA in INOUE MASAHIRO’s teachings to suppress decline in power generation efficiency of an energy storage device as mentioned in INOUE MASAHIRO’s abstract section.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive with regards to claims 1 and 4.

Applicant argues on page 10 with respect to claim 4 that Inoue does not teach the one or more processors execute the computer-executable instructions to repeatedly cause the power source system to make a detection, after a period in which the high output demand was made while the vehicle was travelling downhill, that the high output demand is no longer being made or that the vehicle is no longer traveling downhill, and suspend the torque limitation in response to the detection.

Examiner respectfully disagrees because it should be noted that the flowchart in Fig. 5 is executed every predetermined time. In step S101, a signal reading process happened which is a detection part. In step S102, if the gradient is not downward gradient, then in step S105, the torque limitation is canceled. (See updated claim rejection for detail)

Applicant argues on page 12 that the combination of cited references fails to teach the one or more processors execute the computer-
executable instructions to repeatedly cause the power source system to make a detection, after a period in which the demand for high output was made while the temperature of the power source was less than the prescribed temperature, that the demand for high output is no longer being made to the drive motor or that the temperature of the power source is greater than or equal to the prescribed temperature, and suspend the torque limitation in response to the detection.

Examiner respectfully disagrees because as mentioned in the rejection above, torque restriction is performed by lowering the maximum torque only when the temperature of the fuel cell is less than or equal to a predetermined temperature (low temperature K1), and it would have been obvious for POSITA that when the temperature of the fuel cell is equal to or higher than a predetermined temperature (high temperature K3), there is no need to perform the torque restriction. (See updated claim rejection for detail) 

Allowable Subject Matter
Claims 7-9 are allowed.
Claims 7-9 are allowed for a reason “make a detection, after a period in which the demand for high output was made while the temperature of the power source was less than the prescribed temperature or when the temperature of the power source is greater than or equal to the prescribed temperature while the vehicle is traveling downhill, that the demand for high output is no longer being made to the drive motor or that the temperature of the power source is no longer less than the prescribed temperature and the vehicle is no longer travelling downhill, and suspend continuously implements the torque limitation in response to the detection.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846